Shareholders' voting rights (debate)
The next item is the report by Mr Klaus-Heiner Lehne, on behalf of the Committee on Legal Affairs, on the proposal for a directive of the European Parliament and of the Council on the exercise of voting rights by shareholders of companies - C6-0003/2006 -
(FR) Before we begin this debate, I should just like to say that I know there are no rules governing the order in which MEPs speak. That being said, I should like to draw the Chamber's attention to a slightly odd situation whereby the rapporteur devoted all of his floor time to answer all of the speakers that had the floor, by way of a conclusion. When the issue at hand is a legislative text, those speaking on behalf of groups do so, according to our well-established practice, in an order commensurate with the political weight of their group and not at the end of the debate.
It is for the Commission, which is well represented here, to respond. I am astonished by what has gone on here today. If this is a new, innovative practice, then it should be explained to us.
The agenda has been drawn up with the agreement of the political groups and we must respect it. These are issues we can look at when we examine our work.
Member of the Commission. Madam President, due to the late addition of this item to the agenda, my colleague Mr McCreevy is unable to be here today and I shall present his considerations. I wish to begin by thanking the Committee on Legal Affairs, the Committee on Economic and Monetary Affairs and, in particular, the two rapporteurs Mr Lehne and Mr Klinz for their excellent work on this file.
The compromise package that is now on the table contains very effective solutions to the problems that we have identified, without imposing excessive burdens. These problems, which led the Commission to submit its proposal, were in principle very simple: at the moment shareholders do not receive information on general meetings in time, they face restrictions on trading their shares for a certain time period ahead of the meeting if they want to vote and they often have to go in person to general meetings, even if those meetings take place in another Member State, as there are no effective rules on representation and distant voting. Together with Parliament and the Council, we managed to find simple solutions to these simple problems.
However, we cannot stop there. In particular, the Committee on Economic and Monetary Affairs pointed out, in its opinion of November 2006, other issues that need to be addressed if we want to make the general meeting work efficiently and if we want to further improve the corporate governance of European companies.
We have already identified stock lending as something we should look at more closely in the context of the future Commission recommendation on shareholders' rights.
We agree that another important issue here is to clarify the role and the duties of financial intermediaries. In today's financial world, investors depend heavily on intermediaries to provide them with information and voting services if they want to exercise their voting rights. This point has also been stressed by delegations in the Council. The Commission has already undertaken to examine this question thoroughly in the impact assessment to the future Commission recommendation. I think all the parties involved agree that this issue is too important to address without having examined all available opinions and without having carried out a full assessment of the possible consequences.
You might ask why we are considering using only a recommendation in order to tackle these problems. The reason is that the practical processes that are relevant in this context are constantly developing, also due to the constantly improving technology. We do not want to set the current situation in stone, but wish to leave enough flexibility for adjustments. The Commission recommendation will give us this flexibility.
My colleague Mr McCreevy therefore confirmed last month, in a letter to the Chairman of the Committee on Legal Affairs, our intention to address this issue, together with others, in the context of the work on the recommendation. I hope you share our view that this is the right way to render the provisions of the draft directive even more effective in practice.
Madam President, ladies and gentlemen, as Mr Almunia has already said, this is an extremely important project. It is concerned with deepening the European internal market, and one aspect of this is giving owners the opportunity to exercise their rights across borders in this internal market. The Committee on Legal Affairs adopted this important project unanimously. We have come to an agreement with the Council whereby, if this House follows the vote of the Committee on Legal Affairs in plenary, the Council will do likewise, and thus we shall be able to achieve a result here at a single reading pursuant to the Interinstitutional Agreement of December 2003.
The first crucial issue with which this Directive is concerned is that of the representation of shareholders at general meetings; that is, the exercise of voting rights not by the shareholders themselves but by intermediaries - representatives - or by means of proxy voting.
There are widely differing rules for this in the EU, some of them highly restrictive. The compromise reached in the end makes representation possible in principle, but subject to a transparent procedure, and also gives the Member States the opportunity of prohibiting representation by national law in the event of conflicts of interest.
A second important area is the issue of the right to ask questions. The problem here is that the traditions and, in particular, related legal consequences, rights of challenge and similar points vary greatly between Member States. The scale ranges from Member States where questions can be asked but do not need to be answered, to Member States where questions have to be answered correctly and, if they are not, resolutions adopted at general meetings can be declared null and void.
A compromise has been reached on this that lays down the right of shareholders - owners - to ask questions in principle, but does enable Member States to make sensible adjustments and also limited restrictions to the right to ask questions in accordance with their own legal traditions, without calling this right into question in principle.
As Commissioner Almunia mentioned, a number of issues could not be resolved definitively with this Directive. This is partly owing to legal systems. An example is the legal relationship between shareholder and representative. Indeed, this has no place in a Directive concerned with company law, as matters such as this belong in contract law, which is why the Council and Parliament subsequently agreed to deal with it in a separate recommendation, a separate legal act.
The same goes for the subject of the languages used. In this regard, the co-rapporteur Mr Klinz from the Committee on Economic and Monetary Affairs had made the - undoubtedly constructive - suggestion of providing for similar rules to those in the Transparency Directive. Here, too, however, we later decided - following the negotiations - that, in systematic terms, it would be better to regulate this within the framework of a recommendation than in this specific text. Consequently, this issue, too, will have to be resolved in the separate legal act.
All in all, I should say that, from my point of view, we have managed to solve the multitude of problems that existed when we started dealing with this Directive. It is true that they have not all been solved one hundred per cent satisfactorily, there is no question about that - this is normal when one has to reach compromises. Ultimately, however, they have been solved in a way that enabled the solution to obtain unanimous support in both the Council and the Committee on Legal Affairs.
I should like to express the warmest of thanks to my co-rapporteur, Mr Klinz, to the shadow rapporteurs from the two committees concerned - but particularly to Mr Medina from the Committee on Legal Affairs, with whom I enjoyed close cooperation - to the two Chairs, Mr Gargani and Mrs Berès, to the Austrian, Finnish and German Presidencies, which contributed significantly to the success of this project, and last but not least to the European Commission, whose help with overcoming the problems was very useful.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (DE) Madam President, ladies and gentlemen, cross-border share ownership is on the increase, but attendance at general meetings across borders remains unsatisfactory. That is what this Directive sets out to change and improve.
The objective is welcomed and shared by all parties, and so I had reckoned with relatively simple, short negotiations as rapporteur for the Committee on Economic and Monetary Affairs - but reality taught me otherwise. Thanks to the peculiarities of the bodies of company and civil law of the 27 Member States, and also cultural differences - some of them major - the negotiations between the Commission, Parliament and the Council were protracted and difficult and ultimately produced only minimum harmonisation.
Nevertheless, there has been some very tangible progress, as Mr Lehne has already said. Share blocking is to be abolished, cross-border proxy voting liberalised and electronic means permitted. These measures will undoubtedly make it easier in future for those with cross-border share ownership to cast their vote at general meetings.
Agreement has yet to be reached on a solution to some key problems, however, which the Commissioner has also mentioned. I particularly regret the removal from the Directive of the definition of the shareholder and the role of intermediaries in cross-border depository chains. The issues of stock lending, the language to be used and the special position of investment funds have also been left out. These are fields where minimum harmonisation is particularly necessary if we are to really establish a genuine European share culture.
Nevertheless, I am pleased that the Commission intends to address and take up this subject specifically in the form of a recommendation. The provisions agreed give the Member States broad scope for action, and so we shall probably have to live with different rules - some of them substantially so - in the individual Member States for many years to come.
I hope that the approach of minimum harmonisation that has been chosen does not risk diluting the whole project. Only experience over the next few years will show whether attendance at general meetings actually increases perceptibly and thus the main objective of the Directive can be achieved. That would certainly be of great benefit in terms of corporate governance.
on behalf of the PSE Group. - (ES) Madam President, I would firstly like to say that the Socialist Group in the European Parliament is going to vote in favour of the proposal by Mr Lehne, as amended in the Committee on Legal Affairs.
Secondly, while I am pleased that Commissioner Almunia is with us, I believe that this would have been a good opportunity to hold a personal exchange of views with Commissioner McCreevy, because, as has been highlighted in previous speeches, there are questions about the limitations of this proposal for a directive.
It is a minimal proposal for a directive, about which there are a series of question marks. For example, with regard to the issue of financial intermediaries, the legitimate rights of shareholders and the use of proxy, that is, the right to vote by means of a representative.
The text that Mr Almunia has read to us on behalf of Mr McCreevy talks about a future Commission recommendation. The problem with recommendations is that they raise difficulties from the point of view of Community law.
Mr Lehne has said that we are talking about provisions of the Treaties, but at the moment we in the European Parliament are concerned about the over-use of the systems of so-called 'soft' law by the Community institutions, which raises questions about the reliability of the Law. I have the feeling that this issue will have to be discussed.
I hope that, at meetings with the Committee on Legal Affairs and the Committee on Economic and Monetary Affairs, Commissioner McCreevy will clarify his ideas a little so that we can ascertain what we can do in order to reassure ourselves that progress is going to be made in a particular direction.
We Socialists are rather concerned about the protection of the rights of shareholders. We are concerned about the possibility that, in a great European Union market, financial operators will act with total impunity and freedom, and I have the sense that this is an important issue for everybody, for investors and for savers, which should be subject to full consideration and discussion between Parliament and the Commission.
We will therefore vote in favour, but I would say once again that I hope Mr McCreevy can discuss the methods for making future changes in the legal field with us.
(PL) Madam President, I should like to begin by thanking Mr Lehne for all his work on a matter that is so important for the future of European integration and the growth of the single internal market.
At present, citizens of several Member States of the European Union who hold shares in companies quoted on the stock exchange, and whose registered office is located in another Member State, experience significant difficulties in exercising their voting rights. As the process of European integration gathers momentum and the internal market grows, the amount of cross-border capital investment is increasing, which is a good sign. It suggests that integrated financial markets are becoming established in Europe. This process should be encouraged, which is why the Commission recommendation on the directive deserves our support today.
The document under debate contains many important proposals devised to make it easier for shareholders to exercise their rights. I should perhaps mention the need to ensure that sufficient notice is given when convening all general meetings. It is also important to ensure that interested parties have easy access to information announcing meetings and the results of votes taken in them. Providing for proxy voting is another important issue, along with measures to make it easier for intermediaries to act for shareholders. These are the kinds of solutions that will make it possible to restrict certain types of share blocking.
Madam President, my congratulations to the rapporteur for his report. There are many essential elements concerning this report which we can all get behind, particularly in protecting the rights of shareholders and making the process transparent. It is nice to hear the transparency directive mentioned - which I worked on before. However, from a legal point of view its treatment is slightly different from the approach of the Committee on Economic and Monetary Affairs, where strong opinion found in favour of certain key issues, in particular necessary distinctions required in dealing with intermediaries and stock lending when, in particular, shares were repatriated in order to allow for owners to vote.
The timing is vital and we are surprised, therefore, that Amendment 26 to Article 7 does nothing but confuse the situation. What happens to these shares - are they to be deposited? Transferred? Registered? What? There seems to be nothing there which allows for specific requirements. There are no specific requirements or references to them concerning the sale of transferred shares. Might this not lead to certain further confusion?
There are also amendments from the ECON Committee which I have to say have been subject to what I deem the 'recital effect' by the Committee on Legal Affairs and to the 'letter effect' by Commissioner McCreevy, who suggested that later developments on these issues should be expected. Let us be frank. Nobody likes to be told that their amendments are reducible or that they can be ignored. The ECON Committee is an equal player and its remit allows it to be so. I can only say that the process has been unsatisfactory in that regard, which is partly the reason for this debate today.
I hope we can come back to these issues in the ECON Committee with the Commissioner to repair some of these problems mentioned in our ECON opinion.
Madam President, it is clear that our political group and particularly the members of the Committee on Economic and Monetary Affairs are pretty critical about the procedure. I will not repeat what others have already said on this, but what I would like to stress here is that if as a parliament we have codecision rights on a dossier, we should take every opportunity to really assess what comes out of informal negotiations with the Council and Commission in a codecision procedure which is likely to go to a first reading agreement.
This is why we were a little upset that this dossier is already being dealt with in this sitting rather than in March as had been planned. We would then have been able to discuss an oral question with Commissioner McCreevy about 'one share, one vote'. I hope that we will still have this opportunity and that the Committee on Legal Affairs will also support us in having this further debate with Commissioner McCreevy.
On the content, the essential difference between a recommendation and a legislative text is precisely this codecision. A letter from Commissioner McCreevy to Mr Gargani, the chairman of the Committee on Legal Affairs, announces that some of the issues we were concerned about will be dealt with in a recommendation. The last line says, 'You will be informed about this one as a parliament'. This is the exact point we are making. We would like to be co-legislators on that type of issue as well. This is the reason why we are not really happy that some of these issues could not be taken up in the agreement with the Council. Maybe if we had had more time we could have also convinced the Council that this kind of issue, which is of major concern, could have been included in the first reading, second reading or conciliation agreements. These are my comments on what happened today.
(FR) Madam President, Commissioner, the Commission's initiative was what we were looking for, but the way in which the Commission set its objectives needed correction.
I believe that the work which we began in the Committee on Economic and Monetary Affairs and which, following many discussions, culminated in the agreement before us today, was worthwhile on two counts, first and foremost on the definition of the term shareholder, which, in the form proposed by the Commission, was too broad. This led us to embark on a definition of securities law that was very close to the practice in force on the other side of the Atlantic, which does not correspond to our traditional notion of what is a shareholder. I feel that a narrower, tighter definition, such as we are proposing today, is the right way forward.
The second point on which we have been led to amend the Commission's proposal is the issue of the process of reattaching voting mandates. On this issue, too, I feel that, thanks to the work undertaken in the Committee on Economic and Monetary Affairs with our rapporteur, whom I wish to thank, we were able to emphasise the existence of compulsory instructions in the event of a mandate: an obligation to observe and retain these instructions.
To this end, I feel that in addition to the question of cross-border rights for shareholders in this report, the Commission would be better off looking equally closely at what is important in terms of employee share ownership or the stability of shareholders in certain industrial situations regarding which, from a European perspective, we would favour a coherent strategy.
I should like, if I may, to take this opportunity to ask you again, Commissioner, about the Commission's position on the Hague Convention. This issue forms an integral part of this debate. Parliament asked you to withdraw the Commission's signature under the Convention, and the debates in the Council have clearly not moved on very far. I should like to ask you, Commissioner, to talk to Mr McCreevy again and to tell him that this House wants the Commission to rethink its position on this issue and to withdraw the European Union's signature from this Convention.
(DE) Madam President, I should like to thank everyone who has contributed to and supported this very difficult project. Not everything has been resolved one hundred per cent satisfactorily, but that is inevitable with such a difficult compromise. Nevertheless, we have taken a significant step towards making it easier for European shareholders to exercise their ownership rights. In Europe, there are no large strides towards our ultimate goal, but only accumulations of small steps - and the issue of shareholders' rights is no exception. I wish to conclude on this note, express my thanks and forgo the remainder of my speaking time.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.55 a.m. and resumed at 12 noon)